DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the combined stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the combined stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this action this claim is considered to depend from claim 14. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. US 5663466.
Regarding claims 1, 2 and 12, Rice et al. teaches a method for benzene saturation for use in a feed to an isomerization reaction (Col. 2, line 38-46). The reference shows a drier 64 that has two adsorbent beds that treat a gas comprising hydrogen (Col. 9, lines 48-53). The first bed of this unit 64 is considered as the adsorbent column of the claim and the second bed is considered as the single drying zone. Both of these will have their own operating conditions, respectively. The first bed will produce a hydrogen rich stream (rich relative to the feed since at least water is removed) and will pass this hydrogen rich stream to the second bed which will further remove water (drying). The water that is removed in the first bed is considered here as the first effluent stream. The second bed is also directly after the first bed. Additionally, the dried hydrogen is passed to an isomerization reaction zone (See Fig. 1, stream 68 and Col. 10, lines 28-35).
Regarding claim 13, the water of the first effluent is considered as a fuel gas since water can make electricity or generate power by steam. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. US 5663466.
Regarding claim 3, the reference does not teach that the hydrogen stream is a recycled hydrogen stream. 
However, reusing or recycling a stream of hydrogen from another process or unit would be obvious to a person of ordinary level of skill for economical efficiency.
Regarding claim 11, the purity of hydrogen is a result effective variable based on the time of treatment in the adsorption beds. 
At the time of filing it would have been within the skill of one of ordinary level of skill in the art to perform routine experimentation to achieve a suitable or optimal purity of the hydrogen.

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. US 5663466, in view of Hirano et al. 
Regarding claims 4, 5 and 9, the Rice reference does not teach and is silent regarding the operating conditions of the first and second adsorption beds.
Hirano et al. teaches a method for removing contaminants form hydrogen flows using a zeolite adsorbent (Abstract). The reference teaches that is well known in the art to divide an adsorption step, for separation of carbon monoxide, nitrogen hydrocarbons, carbon dioxide and water vapor, into two staged instead of a single stage (Col. 1 lines 29-40). The reference teaches passing a flow of hydrogen into an adsorbent column; contacting the hydrogen flow with the adsorbent in the adsorption column under the first operating conditions to remove a portion of the at least one contaminant to produce a first effluent flow and a second effluent flow, and also water can be removed (Col. 3, lines 30-39 and Col. 8, lines 46-60). Removal of water in this step is why this zone will be considered as the single drying zone. The parameters of the adsorption stage with the adsorbent of the reference are considered as the first set of operating conditions and those of the drying stage are considered as the second operating conditions. The reference teaches that the zeolite adsorption material operates at a temperature of 25°C (Col.. 9, line 21).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the two adsorption columns of Hirano to treat the hydrogen stream of Rice. One would be motivated to do so in an effort to purify the hydrogen stream and remove contaminants. The reference of Hirano teaches that the operating conditions 
Regarding claim 6, Impurities include carbon oxides, water, nitrogen oxides and hydrocarbons, especially methane (See Rice Col. 2, line 38-46 and Hirano Col. 8, lines 46-60).  
Regarding claim 7, the zeolite of Hirano is considered as a molecular sieve class of material. 
Regarding claim 8, the Hirano reference teaches using an adsorbent made of alumina and silica gel (Example 1). 
Regarding claim 10, the Hirano reference teaches using activated carbon for the drying or water removal step (Col. 8, lines 46-60). This activated carbon removes molecules of carbon dioxide and water vapor (Col. 8 lines 54-60). The activated carbon is considered as a molecular sieve. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. US 5663466, in view of Sarangapani et al. US 6203692.
Regarding claim 15, Rice does not teach caustic treatment for chloride capture. 
Sarangapani et al teaches a process for separating chlorine gas from a gas mixture (Abstract). The reference teaches that the chlorine from a gas mixture is stripped in a scrubber with caustic solution spray (Col. 2 lines 16-26). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to treat the gas mixture of Rice with a caustic solution. One would be motivated to do so to remove chlorine. 

Claims 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. US 5663466, in view of Sarangapani et al. US 6203692 and further in view of Konunyants et al. “Chemical encyclopedia”.
Regarding claim 16, Rice in view of Sarangapani teach the use of caustic to neutralize chlorine from a mixed gas but not washing out the caustic with water. 
The Konunyants reference teaches using scrubbers such as caustic for scrubbing mixtures of gases (Pg. 2, 2nd para). The reference further teaches using water to wash the scrubbed gas for further clarification (Pg. 3, 4th para).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the washing technique of Konunyants to wash the caustic out of the gas mixture of Rice with water. One would be motivated to do so in an effort to remove caustic from the mixture. 
Regarding claim 18, the Rice reference concerned with any water present due to the sensitivity of the catalyst (Col. 2 line 28). This would indicate the hydrogen is completely dried and almost all the water is removed. 
Regarding claim 19, the presence of carbon oxide is not required as a contaminant. In any event, there is no indication of carbon oxides present in the dried hydrogen stream of Rice. 

Allowable Subject Matter
17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 requires that a hydrogen rich stream resulting from the drying zone is treated to remove residual caustic resulting in a stream comprising hydrogen and carbon compounds having chain lengths ranging from 1-8 and trace oxygenates. This composition of the resulting hydrogen stream is not taught or suggested by the prior art. 

Response to Arguments
Applicant’s arguments, see Pg. 2, filed 10/23/2020, with respect to the rejection of claims 1-19 have been fully considered and are persuasive.  The previous rejections of claims 1-19 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736